Citation Nr: 1744477	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2002, plus had 2 years, 9 months, and 6 days of prior unverified active service.
	
These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in July 2010 and in September 2010 that, in pertinent part, denied service connection for degenerative disc disease of the cervical spine, bilateral hearing loss, and tinnitus.  The Veteran timely appealed.

In March 2012, the Veteran testified during a hearing before RO personnel.

In July 2015, the Board remanded the appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, additional development is required before the Veteran's claims can be decided.

In the July 2015 remand, the Board noted that service treatment records (STRs) for the October 2001 to July 2002 period were missing.  It instructed the AOJ to obtain records from this period of active service.  The AOJ does not appear to have taken any action to comply with this request and relied on the STRs that were previously of record.  Further development is necessary to comply with the July 2015 remand instructions and the duty to assist with regard to requesting STRs.  Stegall v. West, 11 Vet. App. 268 (1998).

If any of the newly generated records pertain to back, neck or audiological disorders, obtain updated VA medical opinions based upon review these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate record custodian to obtain STRs for the Veteran from October 2001 to July 2002.  Make as many requests as necessary until it is clear that further search efforts would be futile.  Document all search efforts.

If it becomes apparent that STRs from October 2001 to July 2002 no longer exist or additional search efforts would be futile, prepare a Formal Finding of Unavailability documenting all search actions and responses received with notice to the Veteran and his representative.  Allow the Veteran and his representative an opportunity to respond.  

2.  Review the newly generated records and determine if they are relevant to the service connection claims for cervical spine disability, bilateral hearing loss or tinnitus.  If deemed relevant to any of the claimed disabilities, obtain an updated VA medical opinion based upon review of the newly received evidence.

3.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




